UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


BRYANT GIBBS,

                           Plaintiff,
           v.                                                   9:19-CV-281
                                                                 (GTS/DJS)

CHRISTOPHER GADWAY,

                           Defendant.



APPEARANCES:                                    OF COUNSEL:

BRYANT GIBBS
11-R-0220
Plaintiff, Pro Se
Five Points Correctional Facility
Caller Box 119
Romulus, New York 14541

HON. LETITIA JAMES                              NICHOLAS L. ZAPP, ESQ.
Attorney General of the State of New York       Assistant Attorney General
Attorney for Defendant
The Capitol
Albany, New York 12224

DANIEL J. STEWART
United States Magistrate Judge

                  REPORT-RECOMMENDATION and ORDER

      Plaintiff, presently an inmate in the custody of the New York State Department

of Corrections and Community Supervision (“DOCCS”), brings this pro se action

pursuant to 42 U.S.C. § 1983, alleging the violation of his constitutional rights. Dkt.
No. 1, Compl. Following initial review of the Complaint under 28 U.S.C. §§ 1915(e)

and 1915A, all claims other than an Eighth Amendment excessive force claim against

Defendant Gadway were dismissed. Dkt. No. 7. In lieu of answering the Complaint,

Defendant has moved for summary judgment based on Plaintiff’s alleged failure to

exhaust his administrative remedies. Dkt. No. 14. Plaintiff opposes the Motion. Dkt.

No. 17 (“Pl.’s Opp.”). Defendant has filed a Reply. Dkt. No. 18. For the reasons which

follow, the Court recommends that the Motion for Summary Judgment be granted.

                                 I. BACKGROUND

      Plaintiff alleges that he was assaulted by Defendant Gadway in June 2016.

Compl. at p. 2. That same month Plaintiff filed an administrative grievance making this

same allegation. Dkt. No. 14-3, Declaration of Christine Gregory (“Gregory Decl.”) at

Ex. B. Given that the grievance concerned alleged staff misconduct the grievance was

forwarded directly to the facility Superintendent. Gregory Decl. at ¶ 12. On July 16,

2016, the Superintendent responded to the grievance. Id. at ¶ 12 & Ex. C. Plaintiff

alleges that he then appealed the Superintendent’s determination to DOCCS’ Central

Office Review Committee. Pl.’s Opp. at pp. 4-5. DOCCS has no record of any such

appeal. Gregory Decl. at ¶ 15; Dkt. No. 14-4, Declaration of Rachael Seguin (“Seguin

Decl.”), ¶ 9 & Ex. A.




                                          2
             II. LEGAL STANDARD FOR SUMMARY JUDGMENT

       Pursuant to FED. R. CIV. P. 56(a), summary judgment is appropriate only where

“there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” The moving party bears the burden to demonstrate through

“pleadings, depositions, answers to interrogatories, and admissions on file, together with

[ ] affidavits, if any,” that there is no genuine issue of material fact. F.D.I.C. v.

Giammettei, 34 F.3d 51, 54 (2d Cir. 1994) (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)).

       To defeat a motion for summary judgment, the non-movant must set out specific

facts showing that there is a genuine issue for trial and cannot rest merely on allegations

or denials of the facts submitted by the movant. FED. R. CIV. P. 56(c); see also Scott v.

Coughlin, 344 F.3d 282, 287 (2d Cir. 2003) (“Conclusory allegations or denials are

ordinarily not sufficient to defeat a motion for summary judgment when the moving

party has set out a documentary case.”); Rexnord Holdings, Inc. v. Bidermann, 21 F.3d

522, 525-26 (2d Cir. 1994). To that end, sworn statements are “more than mere

conclusory allegations subject to disregard . . . they are specific and detailed allegations

of fact, made under penalty of perjury, and should be treated as evidence in deciding a

summary judgment motion” and the credibility of such statements is better left to a trier

of fact. Scott v. Coughlin, 344 F.3d at 289 (citing Flaherty v. Coughlin, 713 F.2d 10, 13

(2d Cir. 1983) and Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995)).

                                             3
       When considering a motion for summary judgment, the court must resolve all

ambiguities and draw all reasonable inferences in favor of the non-movant. Nora

Beverages, Inc. v. Perrier Group of Am., Inc., 164 F.3d 736, 742 (2d Cir. 1998). “[T]he

trial court’s task at the summary judgment motion stage of the litigation is carefully

limited to discerning whether there are any genuine issues of material fact to be tried,

not to deciding them. Its duty, in short, is confined at this point to issue-finding; it does

not extend to issue-resolution.” Gallo v. Prudential Residential Servs., Ltd. P’ship, 22

F.3d 1219, 1224 (2d Cir. 1994). Furthermore, where a party is proceeding pro se, the

court must “read [his or her] supporting papers liberally, and . . . interpret them to raise

the strongest arguments that they suggest.” Burgos v. Hopkins, 14 F.3d 787, 790 (2d

Cir. 1994); see also Soto v. Walker, 44 F.3d 169, 173 (2d Cir. 1995). Nonetheless,

summary judgment is appropriate “[w]here the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                    III. DISCUSSION

       Defendant seeks summary judgment on the ground that Plaintiff failed to exhaust

his available administrative remedies by failing to appeal the facility-level denial of his

grievance. Dkt. No. 14-1, Def.’s Mem. of Law at pp. 6-7. Plaintiff counters that he

attempted to exhaust his administrative remedies and that, even if he did not, he should

be excused from the exhaustion requirement. Pl.’s Opp. at pp. 4-5.

                                             4
                               A. Exhaustion Procedure

       The Prison Litigation Reform Act (“PLRA”) provides, in pertinent part, that

“[n]o action shall be brought with respect to prison conditions under section 1983 of this

title, or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). The Supreme Court has held that “the PLRA’s exhaustion

requirement applies to all inmate suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some

other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002) (citation omitted). Exhaustion

in prisoner cases covered by § 1997e(a) is mandatory. Id. at 524; Ross v. Blake, 136 S.

Ct. 1850, 1856 (2016) (stating that the mandatory language of § 1997e(a) forecloses

judicial discretion to craft exceptions to the requirement). Furthermore, § 1997e(a)

requires “proper exhaustion,” which means using all steps of the administrative process

and complying with “deadlines and other critical procedural rules.” Woodford v. Ngo,

548 U.S. 81, 93 (2006).       The defendant bears the burden of proving that the

administrative remedies available to the plaintiff were not exhausted prior to the

initiation of a civil action. Howard v. Goord, 1999 WL 1288679, at *3 (E.D.N.Y. Dec.

28, 1999).

       In New York, the administrative remedies consist of a three-step Inmate

Grievance Program (“IGP”). First, a grievance is submitted to the Inmate Grievance

                                            5
Resolution Committee (“IGRC”), a committee comprised of both inmates and facility

employees. N.Y. COMP. CODES R. & REGS. tit. 7, § 701.5(b). An inmate must submit a

grievance “within 21 calendar days of the alleged occurrence.” Id. at § 701.5(a). An

inmate may request an extension of the time limit within forty-five days of the date of

the alleged occurrence. Id. at § 701.6(g). The IGRC reviews and investigates the formal

complaint and then issues a written determination. Id. at § 701.5(b). Second, upon

appeal of the IGRC decision, the superintendent of the facility reviews the IGRC’s

determination and issues a decision. Id. at § 701.5(c). Finally, upon appeal of the

superintendent’s decision, the Central Office Review Committee (“CORC”) makes the

final administrative determination. Id. at § 701.5(d). Only upon exhaustion of all three

levels of review may a prisoner seek relief in federal court. Bridgeforth v. Bartlett, 686

F. Supp. 2d 238, 239 (W.D.N.Y. 2010) (citing, inter alia, Porter v. Nussle, 534 U.S. at

524); see also Neal v. Goord, 267 F.3d 116, 121 (2d Cir. 2001), overruled on other

grounds by Porter v. Nussle, 534 U.S. 516.

       An expedited procedure exists for grievances regarding alleged harassment; this

procedure also requires the grievant receive a response from CORC in order to exhaust.

7 N.Y.C.R.R. § 701.8. Pursuant to this expedited procedure, the inmate may first report

the incident to the employee’s immediate supervisor. Id. at § 701.8(a). The inmate’s

allegations are then given a grievance number and the superintendent (or his designee)




                                             6
must promptly decide whether the grievance, if true, would represent a bona fide case

of harassment. Id. at §§ 701.8(b) & (c).

                 B. Plaintiff’s Failure to Exhaust Administrative Remedies

                          1. Whether Plaintiff Actually Filed a Grievance

         The record before the Court establishes that while DOCCS has a record of

Plaintiff’s initial grievance, there is no record of any appeal of the decision on that

grievance to CORC. Gregory Decl. at ¶ 15; Seguin Decl., ¶ 9 & Ex. A. “Included within

the IGP’s exhaustion requirement is the prerequisite that the inmate file an appeal with

CORC and receive a response from CORC prior to filing a federal lawsuit.” White v.

Drake, 2011 WL 4478988, at *3 (N.D.N.Y. Aug. 11, 2011), report and recommendation

adopted, 2011 WL 4478921 (N.D.N.Y. Sept. 26, 2011); see also Berkley v. Ware, 2018

WL 3736791, at *5 (N.D.N.Y. July 6, 2018), report and recommendation adopted, 2018

WL 3730173 (N.D.N.Y. Aug. 6, 2018) (citing cases).

         Plaintiff makes a purely conclusory allegation that he appealed the grievance

denial to CORC. Pl.’s Opp. at p. 4 (“Plaintiff appealed to the CORC”). 1 Significantly,

Plaintiff has not provided a copy of the grievance appeal or even asserted on what date

he filed the appeal. Gough v. Morris, 2018 WL 7199494, at *3 (N.D.N.Y. Dec. 14,


1
  Plaintiff did not submit a sworn statement attesting to the fact that he filed an appeal. Nor did he file a response
to Defendant’s Statement of Material Facts. Although a pro se litigant is entitled to a liberal construction of his
filings, see Sykes v. Bank of America, 723 F.3d 399, 403 (2d Cir. 2013), his pro se status does not relieve him of
his obligation to comply with the relevant procedural rules, see Marino v. Watts, 2018 WL 3121612, at *1
(N.D.N.Y. Mar. 7, 2018), report and recommendation adopted sub nom. Marino v. Schult, 2018 WL 1578163
(N.D.N.Y. Mar. 30, 2018), aff’d, 764 Fed. Appx. 73 (2d Cir. 2019). The Court therefore will deem the facts as set
forth in Defendant’s Statement of Material Facts admitted, to the extent they are properly supported by the record.
                                                          7
2018), report and recommendation adopted, 2019 WL 416150 (N.D.N.Y. Feb. 1, 2019)

(“there is no evidence in Plaintiff’s opposition, or any other submission, of . . . Plaintiff’s

alleged appeal to CORC.”). In light of the documented proof that no such appeal was

filed, such a conclusory statement is insufficient to create a material question of fact on

this Motion. Toliver v. Stefinik, 2016 WL 3349316, at *6 (N.D.N.Y. June 15, 2016);

Richardson v. Eberth, 2016 WL 1271078, at *4 (W.D.N.Y. Mar. 29, 2016).

       Under these circumstances, the record before the Court establishes that Plaintiff

did not fully appeal his grievance regarding the alleged assault by Gadway. He,

therefore, did not exhaust his administrative remedies.

           2. Whether Plaintiff’s Failure to Exhaust Administrative Remedies
                                    May be Excused

       A prisoner’s failure to exhaust administrative remedies may nonetheless be

excused if remedies were unavailable to the inmate. Ross v. Blake, 136 S. Ct. at 1858.

As the Supreme Court stated in Ross, “[a]n inmate . . . must exhaust available remedies,

but need not exhaust unavailable ones.” Id. The Court provided three potential

circumstances in which administrative remedies may be unavailable: (1) where the

administrative procedure technically exists but operates as a “dead end – with officers

unable or consistently unwilling to provide any relief to aggrieved inmates”; (2) where

the administrative scheme is “so opaque that it becomes, practically speaking, incapable

of use”; and (3) where prison administrators “thwart inmates from taking advantage of


                                              8
a grievance process through machination, misrepresentation, or intimidation.” Id. at

1859-60.

       Plaintiff appears to make two arguments for finding that administrative remedies

were unavailable to him: the lack of guidance in DOCCS’ grievance procedure and

alleged threats made against him. Pl.’s Opp. at p. 5. Neither is sufficient to defeat the

pending Motion.

       Plaintiff first claims that when he became aware that the appeal he claims to have

filed was never received by CORC he looked to DOCCS’s grievance procedure “for

guidance on what to do . . . and found no guidance whatsoever on what the next step

would be.” Pl.’s Opp. at p. 5. Relying on Williams v. Priatno, 829 F.3d 118 (2d Cir.

2016), he contends he should be excused from the exhaustion requirement. See Pl.’s

Opp. at p. 3.

       At the outset, this case presents a readily distinguishable fact pattern from that

which the Second Circuit was confronted with in Williams. In that case, the District

Court had dismissed the complaint based on lack of exhaustion because Plaintiff had not

administratively appealed his grievance, even though the grievance had never been

officially filed by DOCCS personnel at the correctional facility. Williams v. Priatno,

829 F.3d at 121.      The Second Circuit reversed, finding that DOCCS’ grievance

procedures “do not describe a mechanism for appealing a grievance that was never

filed.” Id. at 126. On the contrary here, there is no dispute that Plaintiff filed a grievance

                                              9
at the facility and that he received a response. Gregory Decl., Exs. B & C. It is also

clear that DOCCS regulations specifically address what should have been done in a

situation such as this when an appeal has allegedly been filed, but not responded to.

Specifically, the applicable regulation provides that “[i]f a grievant does not receive a

copy of the written notice of receipt within 45 days of filing an appeal, the grievant

should contact the IGP supervisor in writing to confirm that the appeal was filed and

transmitted to CORC.” 7 N.Y.C.R.R. § 701.5(d)(3)(i). This provision provided specific

guidance to Plaintiff on how to proceed - when he did not receive notice that his appeal

had been received by CORC he should have contacted the facility inmate grievance staff

to verify that his appeal had been received and processed. There is no evidence that

Plaintiff did so here and his failure cannot provide the basis for excusing him from the

exhaustion requirement. This is not a situation, as in Williams, where the procedure was

“so opaque and confusing” that the Plaintiff could have not understood how to proceed.

Williams v. Prianto, 829 F.3d at 126.

       Finding Plaintiff’s claims unexhausted is consistent with the decision in Gizewski

v. New York State Dep’t of Corr. and Cmty. Supervision which found that an inmate’s

claim is not exhausted if he fails to avail himself of the procedure in section

701.5(d)(3)(i). 2016 WL 3661434, at *13 (N.D.N.Y. July 5, 2016). In Gizewski, the

record established that the plaintiff had filed an administrative appeal, but DOCCS

personnel had failed to timely forward it to CORC. Id. at *3. Plaintiff then filed his

                                           10
federal lawsuit before receiving a decision on the appeal from CORC. Id. at *13. The

Court acknowledged DOCCS’ failure to properly process the appeal, but nonetheless

granted judgment to defendants in part because “Plaintiff [wa]s also at fault for not

taking any further action” pursuant to section 701.5. Id. Plaintiff here has a less

compelling case than in Gizewski since there is no admissible evidence that he ever, in

fact, filed an appeal to CORC.

       Plaintiff also claims that he was threatened and retaliated against by Defendant.

Pl.’s Opp. at p. 5. Under Ross, threats or other intimidation by prison employees may

render administrative remedies unavailable. Ross v. Blake, 136 S. Ct. at 1860, n.3.

Plaintiff’s allegations are entirely conclusory, however. Plaintiff’s Complaint claimed

he was threatened only after filing the grievance, Compl. at p. 1, and he makes no claim

that this alleged threat impacted his ability to appeal the grievance. McGinnis v. Crissell,

2019 WL 4395410, at *6 (N.D.N.Y. Apr. 26, 2019), report and recommendation

adopted, 2019 WL 3228867 (N.D.N.Y. July 18, 2019) (citing cases). There is no

specific allegation made by Plaintiff at all that any retaliatory action was ever taken

against him as a result of filing the grievance. Such “general and conclusory statements

that he was threatened are insufficient to raise a triable issue of fact as to the

unavailability of the grievance procedure because of intimidation by prison

administrators.” Lewis v. Wasielewski, 2018 WL 4732755, at *6 (W.D.N.Y. July 10,

2018), report and recommendation adopted, 2018 WL 4692476 (W.D.N.Y. Oct. 1,

                                            11
2018) (citing cases). Plaintiff’s conclusory claims, therefore, are no basis for denying

summary judgment.

       To the extent Plaintiff attempts to argue that his grievance appeal may have been

tampered with, Pl.’s Opp. at p. 5 (“Once [inmate mail] is picked up plaintiff no longer

has any control over what happens to that piece of mail.”), his conclusory allegation in

this regard is not sufficient to defeat summary judgment. “Courts have consistently held

[ ] that an inmate’s general claim that his grievance was lost or destroyed does not excuse

the exhaustion requirement.” Rosado v. Fessetto, 2010 WL 3808813, at *7 (N.D.N.Y.

Aug. 4, 2010); see also Rodriguez v. Cross, 2017 WL 2791063, at *7 (N.D.N.Y. May

9, 2017) (“Courts in this Circuit have continuously held that mere contentions or

speculation of grievances being misplaced by officers do not create a genuine issue of

material fact when there is no evidence to support the allegations.”); Artis v. Dishaw,

2016 WL 11266599, n.13 (N.D.N.Y. Sept. 12, 2016) (finding that plaintiff’s failure to

exhaust was not excusable, in part because, while the plaintiff “state[d] that some

grievances were destroyed, but he has not submitted any copies of these grievances, nor

does he specify when he attempted to file them.”).

       Accordingly, the Court finds that Plaintiff has not established an issue of material

fact as to the availability of administrative remedies. The Court therefore recommends

that Defendants’ Motion be granted based upon Plaintiff’s failure to exhaust.




                                            12
                                 IV. CONCLUSION

      For the reasons stated herein, it is hereby

      RECOMMENDED, that Defendant’s Motion for Summary Judgment (Dkt. No.

14) be GRANTED; and it is further

      RECOMMENDED, that the Complaint be DISMISSED; and it is

      ORDERED, that the Clerk of the Court serve a copy of this Report-

Recommendation and Order upon the parties to this action.

      Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14) days within

which to file written objections to the foregoing report. Such objections shall be filed

with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN

FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v.

Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human

Servs., 892 F.2d 15 (2d Cir. 1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72

& 6(a).

Date: October 15, 2019
      Albany, New York




                                           13
